Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
1. A computing system for validating repeating data comprising at least one computing device including at least one processor communicatively coupled to a memory device, the at least one processor programmed to:
	receive a first instance of data, the first instance of data including first
repeating data elements comprising:
		a length of time over which instances of repeating data will be
	received; and
		a frequency at which instances of repeating data will be received;
		determine the first instance of data is associated with a first repeating
	data plan by determining that the first instance of data includes the first repeating 	data elements;
		store, in the memory device, the first repeating data elements;
receive a second instance of data, the second instance of data including
	second repeating data elements;
		determine the second repeating data elements are associated with the
	first repeating data plan;
		compare the second repeating data elements to the first repeating data
	elements;
		determine the second repeating data elements are inconsistent with the
	first repeating data elements; and
		transmit a signal indicating the second repeating data elements are
	inconsistent with the first repeating data plan.

9. A method for monitoring installment payments and triggering events based on installment payment (IP) data, the method comprising:
	receiving, at a processor, a first transaction request, the first transaction
request including first IP request data including:
		an amount requested for a first installment payment;
		a length of time for installment payments, indicating a period of
		time over which installment payments will be made; and
		a frequency of the installment payments, indicating the
	frequency at which installment payments will be made over the length of time
	for installment payments;
		determining, by the processor, that the first transaction request is
associated with the first installment payment by determining that the first 	transaction request includes the first IP request data;
		storing, in a memory device, the first IP request data as first IP data;
		receiving, at the processor, a second transaction request, the second
	transaction request including second IP request data and an indication the 	second IP request data is associated with associated with the first IP request 	data;
		determining, by the processor, that the second transaction request
	includes the second IP request data;
		comparing, by the processor, the second IP request data to the first IP
	data;
		determining, by the processor, the second IP request data IS
	inconsistent with the first IP data; and
		transmitting, from the processor, a signal associated with the second
	transaction request.
	The underlined portions of the claims recite certain methods of organizing human behavior, fundamental economic principles or practices of mitigating risk.
	Claim 17 is similar to claim 9 and is similarly rejected.
	This judicial exception is not integrated into a practical application because the process may be practiced by hand or b a human with pen and paper and is only augmented by generic devices, adding the words “appl it”, via the computing system and its elements. The claims also recite a storing step but this is merely insignificant 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim elements are either the abstract idea or the computer implementation of the abstract idea with a data gathering step. There are no further elements by which to consider in the well-understood, routine and conventional inquiry.
	The dependent claims merely narrow the abstract idea. As a whole and in combination the claims comprise the abstract idea and not significantly more or an integration into a practical application.

The closest prior art is:
20210158253 – Dolan
SYSTEM FOR EXECUTING AUTOMATIC RESOURCE TRANSFERS USING PREDICTIVE ELECTRONIC DATA ANALYSIS
Description
[0038] The degree to which the correlation score changes may depend on the level of correlation of the shared characteristics. For instance, a recurring transaction which has 100% exact shared characteristics with the original transaction may increase the correlation score by a relatively higher amount. Conversely, a recurring transaction which has only some shared characteristics or has characteristics which have a degree of change or variance compared to those in the original transaction (e.g., slightly different payment amounts, changes in payment platform, slight changes in spelling in the transaction label, or the like) may cause the correlation score to increase by a relatively lower amount. In some embodiments, the correlation score between sets of transactions may decrease based on a lack of shared characteristics. Additionally, the system may be configured to increase the correlation score based on recognizing certain characteristics of the transaction. For instance, transaction labels containing certain words related to periodic payments (e.g., “dues,” “bill,” “monthly,” or the like) may increase the correlation score by relatively higher amounts compared to resource transfers without such transaction labels. Furthermore, the system may assign higher weights to certain characteristics than others. For instance, the system may give greater weight to transaction dates, payment amounts, and recipients than to payment rails or transaction labels. In this way, the system may be able to account for some inconsistencies in a set of recurring transactions. If the correlation score for a set of transactions is above 0 but below the defined threshold, the potentially related resource transfers may be added to a candidate table for continued monitoring.

20170148020 – Vienravee
Systems And Methods For Use In Verifying Recurring Transactions To Payment Accounts
Description
[0060] In view of the above, the systems and methods herein may permit consumers to be involved in approving and/or declining scheduled recurring transactions to the consumers' payment accounts (e.g., after initial setup), thereby altering conventional authorization and/or clearing of recurring transactions. As such, the consumers and/or the merchants involved can reap the benefits of auto-pay type options, while still preserving further verification of the consumers' permissions to make such transactions. In this manner, the consumers are able to decline recurring transactions that reflect transactions and/or transaction amounts different than previously agreed to, and/or that are otherwise inconsistent with the consumers' intentions for  the recurring transactions to the payment accounts.

20130185191 – Ganor
SYSTEMS AND METHOD FOR CORRELATING TRANSACTION EVENTS
Background/Summary
[0003] However, each separate transaction event, analyzed alone, may only provide partial information necessary to detect fraud. In one example, a customer may be enrolled in a recurring credit card payment program making monthly payments to an authorized recipient. In one scenario, a fraudster may interrupt the payments by re-routing the payments to his/her personal account. Analyzed alone, the fraudulent transaction event may appear normal. The fraud detector may fail to recognize that the new payment is inconsistent with the previous pattern of recurring payments. Accordingly, such fraud may go undetected.
SUMMARY OF THE INVENTION
[0004] Some embodiments of the invention may correlate transaction events. Transaction events may be received that identify actions executed at a plurality of different types of source systems. For each transaction event, it may be determined whether or not the transaction event is equivalent to a previous transaction event using for example an equivalence relationship. The equivalence relationship may define events as being equivalent when each of the events has a subset of parameters that match exactly and a different subset of parameters that match approximately and not exactly. Equivalent transaction events may be correlated.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to William E. Rankins whose telephone number is 571-270-3465.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/WILLIAM E RANKINS/           Primary Examiner, Art Unit 3694